Case 2:19-cv-00444-RBS-RJK Document 1 Filed 08/23/19 Page 1 of 7 PagelD# 1

pr

 

ale

oo

Ff me 23209 |
UNITED STATES DISTRICT COURT ; : archi
EASTERN DISTRICT OF VIRGINIA  NOREGLK, VAL

 

NORFOLK DIVISION
DRY BULK SINGAPORE PTE. LTD.

Plaintiff,

Case No.: oO *\ 0, ody

)
)
)
)
v. )
) Electronically Filed
)
)
)
)
)

M/V ETERNITY SW (IMO 9425851)
her engines freights, apparel

appurtenances, tackle, etc., in rem,

Defendant.

VERIFIED COMPLAINT
COMES NOW, Plaintiff DRY BULK SINGAPORE PTE. LTD. (hereinafter “Plaintiff”

or “DRY BULK”), by and through undersigned counsel, and files this Verified Complaint,
against Defendant M/V ETERNITY SW, in rem, (hereinafter “the Vessel”), Plaintiff alleges and
pleads as follows:
JURISDICTION AND VENUE

1, Subject matter jurisdiction of this Honorable Court is based upon admiralty and
maritime jurisdiction pursuant to 28 U.S.C. § 1333 and is brought under the provisions of Rule C
of the Supplemental Rules for Admiralty and Maritime Claims and Asset Forfeiture Actions
(hereinafter “Supplemental Rules”). This case is an admiralty and maritime claim within the
meaning of Rule 9(h) of the Federal Rules of Civil Procedure in that it involves a claim for the
improper withdrawal of the Vessel from service and breach of the charter party agreement.

2. Venue is proper in the United States District Court for the Eastern District of

Virginia pursuant to 33 U.S.C. § 1391(b)(2) because the M/V ETERNITY SW is or will soon be

located in the judicial district.
Case 2:19-cv-00444-RBS-RJK Document 1 Filed 08/23/19 Page 2 of 7 PagelD# 2

3. Venue is proper in the Norfolk Division in the United States District Court for the

Eastern District of Virginia because the M/V ETERNITY SW is in or will arrive in Norfolk, VA.
THE PARTIES

4. At all times material hereto, Plaintiff DRY BULK was and still is a foreign
corporation registered in Singapore.

5. At all times material hereto, Defendant M/V ETERNITY SW is a 32210 gross
tonnage, bulk carrier, built in 2011, with IMO No. 9425851, with an International Call Sign of
3FRN2, and is now or will be within the Eastern District of Virginia and is subject to the
jurisdiction and venue of this Honorable Court. The owner of the M/V ETERNITY SW is
ETERNITY PESCADORES SA PANAMA care of SHIH WEI NAVIGATION CO LTD.

FACTS

6. On or about July 27, 2018, DONG LIEN MARITIME S.A. PANAMA
(hereinafter “DONG LIEN”), as disponent owner of the Vessel, and 24VISION CHARTERING
SOLUTIONS DMCC, (hereinafter “24VISION”), as charterer, entered into a NYPE93 Time
Charter Party agreement for 24VISION to charter the Vessel “for a period of about 12 to 15
months.” A copy of the Time Charter Party is attached hereto as, Exhibit 1.

7. The Charter Party Agreement is governed by English law and is a maritime
contract.

8. Pursuant to Clause 10 of the Time Charter Party, 24VISION agreed to make hire
payments to DONG LIEN at an initial base rate of USD 12,500 per day. See Exhibit 1.

9, Pursuant to Clause 11(b), DONG LIEN provided a three (3) day grace period if

24VISION failed to make timely and regular hire payment. See Exhibit 1.
Case 2:19-cv-00444-RBS-RJK Document 1 Filed 08/23/19 Page 3 of 7 PagelD# 3

(0; On or about March 9, 2019, as disponent owner of the Vessel, 24VISION entered
into a sub-charter agreement with DRY BULK for DRY BULK to sub-charter the Vessel. A
copy of the Fixture Recap is attached hereto as Exhibit 2.

11. The Fixture Recap incorporated and adopted the standard terms of the Time
Charter Party. See Exhibit 2.

12. The Fixture Recap is governed by English Law and is a maritime contract.

13. DRY BULK agreed to make daily hire payments to 24VISION at the rate of USD
11,750 per day (less 3.75% address commission), plus a ballast bonus of USD 540,000 (less
3.75% address commission) for use of the Vessel up to and including November 15, 2019 and up
to and including December 30, 2019 at USD 12,500 per day less 3.75% address commission.
See Exhibit 2.

14. On or about April 12, 2019, 24VISION delivered the Vessel to DRY BULK.

15. On or about July 11, 2019, DRY BULK received a notice of lien from DONG
LIEN which notified DRY BULK that 24VISION failed, neglected, and/or refused to pay charter
hire to DONG LIEN. In addition, DONG LIEN provided notice that it was exercising its right
under the Time Charter Party to place a lien on sub-freights and sub-hires.

16. Consistent with the notice of lien provided by DONG LIEN, DRY BULK agreed
to make hire payments directly to DONG LIEN so that the Vessel could continue its voyage and
trade.

VY. At the time DRY BULK received the notice of lien, the Vessel was en route to

Quebec, Canada to discharge cargo. The Vessel’s next port of call was in Olam, Gabon.
Case 2:19-cv-00444-RBS-RJK Document 1 Filed 08/23/19 Page 4 of 7 PagelD# 4

18. While discharging of cargo was taking place in Quebec, on July 27, 2019, DONG
LIEN withdrew the Vessel from DRY BULK’s chartering service and declared the charter party
with 24VISION cancelled.

19. | The withdrawal of the Vessel from DRY BULK’s chartering service caused DRY
BULK to incur severe damages and losses.

20. The withdrawal of the Vessel from service caused DRY BULK to incur USD
550,306.33 in damages due to the failure of the Vessel to perform a voyage Dry Bulk had fixed
with Olam of Singapore, from Montreal to Nigeria for its next fixture, as planned and sub-
chartered for by DRY BULK. A copy of the Fixture Recap is attached hereto as Exhibit 3.

21. Pursuant to the terms under the Fixture Recap, DRY BULK had one hundred
(100) days left on its charter of the Vessel. As a result of the early withdrawal of the Vessel
from service, DRY BULK reasonably anticipates additional lost profits and damages in the
amount of USD 1,265,875. After completion of voyage with Olam, DRY BULK had scheduled
to fix the Vessel to load from Brazil or Argentina grains for delivery to Indonesia, Bangladesh or
China and to redeliver the Vessel. The anticipated duration of such voyage (including the ballast
voyage from Nigeria to Argentina) was expected to be around 100 days at a rate at least equal to
the one DRY BULK received to go from Montreal to Nigeria, which is giving a daily profit net
of commissions of USD 12,658.75.

22. DONG LIEN’s withdrawal of the vessel from service and 24VISION’s breach of

the charter party agreement caused DRY BULK to incur damages estimated to be no less than

USD 1,816,181.44.
Case 2:19-cv-00444-RBS-RJK Document 1 Filed 08/23/19 Page 5 of 7 PagelD# 5

REQUEST FOR RULE C ARREST AND
ISSUANCE OF WARRANT OF ARREST

23. | DRY BULK restates and re-alleges paragraphs | — 22 in the above foregoing
Verified Complaint and for its in rem claims against the Vessel, avers as follows:

24. Despite DRY BULK’s compliance with all obligations under the Time Charter
Party, Fixture Recap, and notice of lien on sub-hire, DONG LIEN and 24VISION improperly
withdrew the Vessel and/or breached the charter party agreement.

25. Plaintiff has a maritime lien on the M/V ETERNITY SW for the breach of charter
party agreement and is entitled to arrest the Vessel in accordance with the provisions of Rule C
of the Supplemental Rules for Certain Admiralty and Maritime Claims. See E.A.S.T. v. M/V
ALAIA, 876 F.2d 1168 (5th Cir. 1989) (the ship caused the loss and can be called to the bar to
make good on the loss).

26. Accordingly, DRY BULK seeks to arrest the M/V ETERNITY SW, with IMO
9425851, her engines, freights, apparel, appurtenances, tackle, etc. to enforce its maritime lien.

27. The Vessel is (or will soon be) within the Eastern District of Virginia in Norfolk,
VA.

28. As the conditions of Rule C have been met, Plaintiff seeks an Order of Arrest in
the amount of $1,816,181.44, plus security for costs. See Supplemental Rule E(5) (permitting
substitute security up to twice the amount of Plaintiffs fairly stated claim to cover interest, costs,
and fees, etc.).

29. Plaintiff also seeks its applicable costs, fees, and interest in this matter. It is
common in Rule C arrest cases for security to be set at one-half (1.5) times the fairly stated

claim, and therefore Plaintiff seeks an Order of Arrest in the amount of USD 2,724,272.16 (see
Case 2:19-cv-00444-RBS-RJK Document1 Filed 08/23/19 Page 6 of 7 PagelD# 6

Supplemental Rule E(5) (permitting substitute security up to twice the amount of Plaintiffs
fairly stated claim to cover interests, costs, and fees, etc.)).

30. Accordingly, Plaintiff seeks to enforce its maritime lien, pursuant to Rule C of the
Supplemental Rules for Admiralty and Maritime Claims and Asset Forfeiture Actions.

WHEREFORE PREMISES CONSIDERED, Plaintiff DRY BULK prays as follows:

A. That Process in due form of law, according to the practice of this Honorable Court
in matters of admiralty and maritime jurisdiction, be issued against Defendant, and the
Defendant be cited to appear and answer the allegations of this Verified Complaint;

B. That this Honorable Court enter an Order of in rem arrest for M/V ETERNITY
SW pursuant to Supplemental Rule C to enforce Plaintiffs maritime lien;

GC, That judgment be entered against Defendant in the sum of USD 1,816,181.44,
plus applicable interest, costs, and fees pled herein;

D. That the Court grant such other and further relief as it deems just, equitable, and

proper.

Dated: August 23, 2019 gene ctfully submitted{

| O-\

Daniel T. Stillman (VSB No. 88774)

Patrick M. Brogan (VSB No. 25568)

DAVEY | BROGAN, P.C.

101 Granby Street, Suite 300

Norfolk, VA 23510

Tel: 757.622.0100

Fax: 757.622.4924

Email: dstillman@dbmlawfirm.com
pbrogan@dbmlawfirm.com

 

Attorneys for Plaintiff
Case 2:19-cv-00444-RBS-RJK Document1 Filed 08/23/19 Page 7 of 7 PagelD# 7

And

Chalos & Co, P.C.

Michael G. Chalos, Esq.

George M. Chalos, Esq.

Briton P. Sparkman, Esq.

55 Hamilton Ave.

Oyster Bay, NY 11771

Email: michael.chalos@chaloslaw.com

gmc@chaloslaw.com

bsparkman@chaloslaw.com
Tel: (516) 714-4300
Fax (516) 750-9051

Pro Hac Vice Forthcoming
